Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 12/8/2020.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. David Purks, reg. no. 40,133, on 1/27/2021.
3. (Currently Amended) The method according to claim 1, wherein the step of obtaining a count of a number of failed attempts comprises receiving metrics from  the second radio network node relating to uplink signals from the wireless device to the second radio network node and measured by the second radio network node.
6. (Currently Amended) The method according to claim 1, wherein the selecting of the system area data is further based on a second link quality metric for at least one link between  the second radio network node and a wireless device, the second radio network node having a different system area than the system area of the first radio network node.
 the second radio network node relating to uplink signals from the wireless device to the second radio network node and measured by the second radio network node.
16. (Currently Amended) The configuration device according to claim 11, wherein the selection of the system area data is further based on a second link quality metric for at least one link between  the second radio network node and a wireless device, the second radio network node having a different system area than the system area of the first radio network node.

Reasons for Allowance
Claims 1-6, 8-16, 18, 21 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim; furthermore, all claimed steps must be performed, because there are no contingent steps as defined in MPEP 2111.04 under “contingent limitations”. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), sets a precedent for an analysis of contingent claim limitations in the context of method claims. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". In contrast, in the instant case, method claim 1 recites: “upon receiving a positive response i.e., the positive response will be received at a given point in time.
The limitations of claims 1-6, 8-16, 18, 21 containing “first radio network node”, “second radio network node”, followed by functional language, do not pass prong (A) of the 3-prong analysis defined by MPEP 2181, because a radio network node is defined in page 7 of the specification: “Radio network node is to be construed as a device in a mobile network defining how radio reception and transmission occurs. The radio network node may, but does need to be, located at a separate site from antennas used in the radio communication. The radio network node can optionally be split over multiple sites”, which has definite structure and is not a replacement for “means”; therefore, the limitations of claims 1-6, 8-16, 18, 21 containing “first radio network node”, “second radio network node”, followed by functional language, do not invoke interpretation under 35 USC 112(f).
Claimed "system area" is defined in par 4 of the specification: "In the 5G RAN concept, the cell is replaced with a new cell concept, herein denoted system area, which resembles a combined cell or a CoMP cell group".
Claimed "joining a system area" is explained in par 79, and it means to trigger coordinated multi-point transmission and MIMO (Multiple Input Multiple Output) across the antenna transmission points of two or more cells.
Natarajan et al (international publication number WO 2015/169367), hereinafter Natarajan, teaches (please refer to method steps in Natarajan Fig. 7) how two cells, cell 1 and 2, can merge to form a "liquid cluster"; liquid clusters are groups of cells joined together, as claimed, for a coordinated multipoint operation: cell 1 obtains clustering metrics for both cells 1 and 2 as explained in the description of Fig. 7 on page 10; cell 1 

    PNG
    media_image1.png
    478
    655
    media_image1.png
    Greyscale

Ehrlich et al (publication number 2015/0148040), hereinafter Ehrlich, teaches (please refer to Ehrlich Fig. 1, 2) teaches a mobile network having an algorithm which keeps track of the amount of handover failures between two neighbor cells; when the number of handover failures exceeds a predetermined threshold, the algorithm generates an alarm.

    PNG
    media_image2.png
    505
    743
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    621
    342
    media_image3.png
    Greyscale


However, the prior art of record as a whole, cited either alone or in combination, does not teach or suggest a network capable of counting a number of handover failures between a first and second neighbor cells, and selects a target cell based on such number of handover failures; such target cell may be one of the first and second neighbor cells, or it can be a third cell; the first cell then makes a request to join the target cell, and the joinder occurs upon receiving a positive response to the request.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image4.png
    776
    1416
    media_image4.png
    Greyscale

Step 1: Claims 1-6, 8-10 are directed to a method, claims 11-16, 18, 21 are directed to machines; regarding claim 21, the specification does not mention term “non-transitory”, and claim 21 is directed to a "the computer program product comprising a non-transitory computer readable medium"; therefore, all transitory embodiments are excluded from claim 21; therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a concept performed in the human mind, more specifically judgment of selecting a node, and then selecting an area for the node to join; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By automating the addition of a new network node to a system area, based on data collected inside such system area as 

    PNG
    media_image5.png
    860
    383
    media_image5.png
    Greyscale

See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644